 1   Erika Bailey Drake (SBN 248034)
 2
     edrake@drakeanddrake.com
     Roger D. Drake (SBN 237834)
 3   rdrake@drakeanddrake.com
     DRAKE & DRAKE, P.C.
 4   23679 Calabasas Road, Suite 403
 5   Calabasas, California 91302
     Telephone: 818.438.1332
 6   Facsimile: 818.475.1880
     Attorneys for Plaintiff
 7
 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10   JESUS M. MENDEZ REYES,               )
11                                        ) CASE NO.: 2:18-cv-07748-AS
           Plaintiff,                     )
12                                        )
13   v.                                   ) [PROPOSED] ORDER
                                          ) AWARDING EAJA FEES AND COSTS
14
     ANDREW SAUL,                         )
15   Commissioner of Social Security,     )
16
                                          )
           Defendant.                     )
17                                        )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND TWO HUNDRED DOLLARS AND 00/100 ($3,200.00) and costs in
22   the amount of FOUR HUNDRED DOLLARS ($400.00) subject to the terms of the
23   stipulation.
24
     DATED:     December 27, 2019                 /s/
25
                                          HON. ALKA SAGAR
26                                        UNITED STATES MAGISTRATE JUDGE
27
28



                                            -1-
